Case 1:16-cv-04446-JSR-SN Document 16 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee mr ee ce ce Te x
JOEL AUSTIN, :

Petitioner.

16-cv-4446 (JSR) (SN)
-y-
ORDER

UNITED STATES OF AMERICA, :

Respondent. :
ee ee eee x

JED S. RAKOFF, U.S.D.J.

The opinion in United States of America v. Joel Austin, 06-
cr-991(JSR), ECF No. 101, also disposes of this case. The Clerk
of Court is hereby directed to close the case.

SO ORDERED.

Dated:

New York, NY

September (5, 2021

 

ef UIT: FARNDON UP BEE AIE MBE Sa. AUBAESILST,LB AEB T SETANTAUS PL EIT Set IRE TTI LL RSM RN a

ROR WR INOBRSTOT e haqueem tLA O
